Citation Nr: 1630829	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  12-17 952A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a compensable initial rating prior to December 28, 2012, and a rating in excess of 10 percent from March 1, 2013 to the present, for degenerative joint disease of the left knee.  

2.  Entitlement to an initial rating in excess of 20 percent for degenerative disc disease of the lumbar spine.  

3.  Entitlement to an initial rating in excess of 20 percent for cervical strain.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for paroxysmal atrial fibrillation.

6.  Entitlement to service connection for tachycardia induced cardiomyopathy.

7.  Entitlement to service connection for irritable bowel syndrome, to include as due to undiagnosed illness.

8.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD).  

9.  Entitlement to service connection for signs or symptoms involving the cardiovascular system.  

10.  Entitlement to a temporary total evaluation because of treatment for a service-connected disability.  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to September 1987 and from January 1989 to September 2011.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision as to hypertension, the left knee, the lumbar spine, and the cervical strain; a November 2012 rating decision as to paroxysmal atrial fibrillation, tachycardia induced cardiomyopathy, and irritable bowel syndrome; a September 2015 rating decision as to PTSD and temporary total evaluation because of treatment for a service-connected disability; and a January 2016 rating decision as to signs and symptoms involving the cardiovascular system.  The January 2012 and November 2012 rating decisions were issued by the Regional Office (RO) in St. Paul, Minnesota, while the September 2015 and January 2016 rating decisions were issued by the RO in Montgomery, Alabama.  

The VA Form 21-22a appointing J. Michael Woods as the Veteran's attorney was received in February 2016, within ninety days of the December 2015 certification of the Veteran's appeal.  Therefore, the Board accepts the change in representation.  38 C.F.R. § 20.1304(a).

The issues of an increased rating for GERD, radiculopathy, bilateral tinnitus, left shoulder, eczema, and a scar from an appendectomy, and entitlement to service connection for chronic fatigue, obstructive sleep apnea, and heart have been raised by the record in a February 2016 statement, but have not been considered by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to a higher initial rating for degenerative joint disease of the left knee; entitlement to an initial rating in excess of 20 percent for degenerative disc disease of the lumbar spine; entitlement to an initial rating in excess of 20 percent for cervical strain; entitlement to service connection for tachycardia induced cardiomyopathy; entitlement to service connection for irritable bowel syndrome; entitlement to an initial rating excess of 10 percent for PTSD; entitlement to service connection for signs or symptoms involving the cardiovascular system; and entitlement to a temporary total evaluation because of treatment for a service-connected disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The most probative evidence of record demonstrates that it is at least as likely as not that the Veteran has hypertension that was incurred in service.

2.  The most probative evidence of record demonstrates that it is at least as likely as not that the Veteran's paroxysmal atrial fibrillation was caused by or incurred in service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension are met.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2015).

2.  The criteria for service connection for paroxysmal atrial fibrillation are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473   (2006).  The Board is granting the claims of service connection for hypertension, and paroxysmal atrial fibrillation in full.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist is harmless and will not be further discussed.   

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303.  
Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection on a direct-incurrence basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Service connection for certain diseases, such as cardiovascular-renal disease including hypertension, may be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The Federal Circuit Court recently held that the theory of continuity of symptomatology under 38 C.F.R. 
§ 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Hypertension

The record reflects that the Veteran was diagnosed with hypertension at least as early as April 2011, which is during his period of active service.  The Veteran also reported hypertension at his March 2011 report of medical history.  After service, the Veteran has continued to report hypertension in his medical history and to be treated for that disability.

A VA examination was conducted in January 2012.  The examiner diagnosed the Veteran with borderline hypertension, and asserted that the Veteran has not been diagnosed with hypertension.  The examiner explained that the Veteran is taking Lisinopril, which was started as a result of his LVEF being less than 45 percent due to hypertension, before reiterating that the Veteran has never been diagnosed with hypertension per VA criteria and does not meet the VA standard for essential hypertension.  This opinion was repeated verbatim in a VA examination report in October 2012, and the October 2012 examiner added a rationale that hypertensive medication was used in 2010 without the diagnosis of hypertension by AHA guidelines.

The Board notes that review of the Veteran's service treatment records (STRs) reveals the April 2011 diagnosis of hypertension, and does not contain an assertion that this hypertension is a borderline diagnosis, although the interpretation of a cardiology study related to the diagnosis did assert borderline left ventricular systolic function, borderline left atrial enlargement, and borderline left ventricular enlargement.  Moreover, VA criteria states that a hypertension means that the diastolic blood pressure is predominantly 90 mm or greater, and isolated systolic hypertension means that the systemic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, DC 7101, Note (1).  In this case, a January 2010 VA general examination compiled the Veteran's blood pressure readings from October 28, 2004 through September 19, 2011, revealing seven different hypertensive blood pressure readings - 140/95 on February 3, 2006; 134/90 on December 19, 2006; 142/91 on November 5, 2007; 140/90 on June 3, 2008; 126/90 on January 18, 2007; 145/90 on February 2, 2011; and 137/90 on March 8, 2011.  The Board's review of the Veteran's service treatment records revealed additional hypertensive blood pressure readings of 170/100 on May 17, 1989; 120/90 on July 24, 1992; 132/96 or 90 on September 29, 2003; and 140/90 on February 16, 2004.  There was also an undated hypertensive blood pressure reading of 130/90.  

The record thus reflects multiple blood pressure readings that meet the VA criteria for hypertension, as well as a formal hypertension diagnosis, during the Veteran's period of active service.  The VA examination reports are of limited probative value because they do not address the in-service hypertensive blood pressure readings.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  As the Veteran was diagnosed with hypertension in service, it is not necessary to discuss the blood pressure readings during the year after separation from service.

Based on the totality of the evidence, and with application of the benefit of the doubt, the Board finds that the most probative evidence of record is at least in equipoise as to whether the Veteran was diagnosed with hypertension in service for VA purposes.  Also, given the close proximity of the diagnosis to the Veteran's filing of a claim in October 2011, the Board finds that the element of a current disability has been met.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 321   (2013) (providing that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).  Therefore, service connection for hypertension is granted.  38 U.S.C.A. §§ 1154 (a), 5107 (b); 38 C.F.R. §§ 3.102, 3.303(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Paroxysmal Atrial Fibrillation

March 2012 private treatment records diagnose the Veteran with atrial fibrillation.  The Veteran reported developing palpitations that persisted and were associated with shortness of breath, dizziness, chest pressure and nausea.  A few days later the Veteran was diagnosed with paroxysmal atrial fibrillation, tachycardia induced cardiomyopathy, and hypertension.  

A VA examination was conducted in October 2012.  The Veteran discussed the sensation of his heart racing that led up to the diagnosis of atrial fibrillation, although the Veteran misidentified it as occurring in April, rather than March.  The Veteran recalled a similar experience of a racing heart in spring of 2011, which is during the Veteran's period of active service, although he attributed this to caffeine intake at the time.  He cut back on the amount of caffeine he consumed, and the symptoms went away.  The examiner provided a positive nexus opinion, noting as rationale that paroxysmal atrial fibrillation was diagnosed in April 2012, within one year of military discharge.  

A supplemental opinion was obtained in November 2012.  This opinion found that the Veteran's paroxysmal atrial fibrillation was at least as likely as not incurred in or caused by service, and explained that atrial fibrillation can be a paroxysmal condition with symptoms in bursts for short periods or long periods of time with normal sinus rhythm between.  The Veteran reported episodes of his heart racing during military service, but had no diagnosis at the time, although he was diagnosed with afib within one year of active duty.  The clinician concluded that the earliest manifestation of the atrial fibrillation was at least as likely as not the symptoms he experienced in service but initially related to caffeine.   

The Board recognizes that the Veteran's heart was found to be normal at his March 2011 separation examination, and that the Veteran denied heart trouble and palpitation in his March 2011 report of medical history.  However, the Veteran reported that he first experienced the sensation of a racing heartbeat in spring 2011.  It is likely that he did not experience the racing heartbeat until after the March 2011 report of medical history.  Therefore, the March 2011 report of medical history does not contradict the Veteran's assertions of experiencing a racing heartbeat in service.  
The Veteran is competent to describe his own experiences, such as the sensation of a racing heartbeat.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Allowing the Veteran the benefit of the doubt, the Board finds his account of experiencing a racing heartbeat in service to be credible.  

The Board finds that the November 2012 opinion is based upon an adequate rationale and interpretation of the Veteran's competent and credible statements.  Therefore, the most probative evidence of record demonstrates that it is at least as likely as not that the Veteran's atrial fibrillation was incurred in or caused by service, and service connection is granted.  38 U.S.C.A. §§ 1154 (a), 5107 (b); 38 C.F.R. §§ 3.102, 3.303(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hypertension is granted.

Entitlement to service connection for paroxysmal atrial fibrillation is granted.  


REMAND

The Veteran filed a February 2016 notice of disagreement (NOD) with September 2015 and January 2016 rating decisions.  Although the NOD only specifically enumerated PTSD and signs or symptoms involving the cardiovascular system, it stated that the Veteran wishes to appeal all issues in the September 2015 rating decision, which includes entitlement to a temporary total evaluation because of treatment for a service-connected disability.  The filing of a NOD places a claim in appellate status.  The failure to issue a statement of the case (SOC) in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201.  To date, the RO has not issued a SOC addressing these issues.  Under these circumstances, the Board has no discretion and is obliged to remand the claims for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

As to entitlement to a higher initial rating for degenerative joint disease of the left knee, degenerative disc disease of the lumbar spine, and cervical strain, unfortunately additional remand is required.  The record indicates that the Veteran primarily seeks treatment for his knee and back at SportsMed, a private treatment facility.  However, the record does not contain records regarding the Veteran's left knee after a December 2012 arthroscopy, nor does it contain records of a back surgery that VA treatment records state occurred in April 2015.  A May 2012 statement from the Veteran indicates that 3-4 times per year the Veteran's neck becomes extremely painful, requiring him to seek massage therapy for relief.  Records of this massage therapy are not associated with the claims file.  Upon remand, an attempt should be made to obtain updated records from SportsMed, as well as the facility where the Veteran had his April 2015 back surgery and the massage therapy as to his neck.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  

The April 2015 back surgery is notable as it occurred after the most recent February 2014 examination, meaning that the examination does not provide a record of the current state of the Veteran's back disability.  As such, a new examination is required.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (observing that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).  The Board also observes that a new precedential opinion that directly impacts this case was issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, ___Vet. App. ___, No. 13-3238, 2016 WL 3591858 (July 5, 2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  Also, the Court rejected VA's argument that the final sentence of § 4.59 cannot create a testing requirement because, if it did, absurdity would result.  Specifically, VA contended that, because the upper extremities are not weight-bearing, requiring that all joints be tested in weight-bearing capacity would require veterans with upper extremity joint disabilities to walk on their hands.  The Court responded that whether upper extremities are or can be weight-bearing is a medical question that it is not competent to answer.  The VA examination reports do not comply with Correia.  Accordingly, the Veteran must be afforded new VA examinations to correct all of the deficiencies noted above. 

As to tachycardia induced cardiomyopathy, an October 2012 VA examination opined that a May 2012 echocardiogram was normal, meaning that there is no current cardiomyopathy or tachycardia.  The November 2012 supplemental opinion reiterated that there is no current evidence of cardiomyopathy, before confusingly asserting that tachycardia likely caused cardiomyopathy but not the converse.  Neither opinion addressed the March 2012 private diagnosis of tachycardia induced cardiomyopathy.  Moreover, it is unclear from the record whether the severity of the cardiomyopathy represented by the March 2012 treatment note is the equivalent of a workload of greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or whether the Veteran's cardiomyopathy requires continuous medication, which would represent a compensable manifestation of cardiomyopathy, and potentially trigger presumptive service connection under 38 C.F.R. § 3.309.  38 C.F.R. § 4.104, DC 7020.  
Upon remand, an examination should be scheduled that considers the March 2012 diagnosis, as well as the issue of whether that diagnosis is representative of a compensable manifestation of cardiomyopathy.  

A VA examination has not been conducted as to the Veteran's claim of irritable bowel syndrome, in spite of a notation in a March 2012 private treatment record that the Veteran takes medication for irritable bowel syndrome and an April 2012 impression of chronic diarrhea, as well as a December 2008 notation that functional diarrhea is among the Veteran's ongoing medical problems.  Moreover, the September 2013 NOD clarified that the Veteran's claim should include medically unexplained illness as the Veteran's records show he served in Iraq from January 2003 to January 2004, and from July 2008 to August 2009.  Upon remand, an appropriate examination should be conducted.  

The claims folder should also be updated to include VA treatment records compiled since January 19, 2016.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a statement of the case (SOC) on the issues of entitlement to a higher initial rating for PTSD, temporary total evaluation because of treatment for a service-connected disability, and entitlement to service connection for signs or symptoms involving the cardiovascular system.  If the Veteran perfects an appeal with respect to any of these issues, ensure that all indicated development is completed before the issue or issues are certified for appellate consideration.  

2.  Obtain all treatment records for the Veteran from the VA Medical Center in Birmingham, Alabama and all associated outpatient clinics including the Huntsville VA Clinic dated from January 19, 2016 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

3.  Request that the Veteran identify the facility where he receives massage therapy for his neck disability, as referenced in his May 2012 statement, as well as the facility where he had back surgery in April 2015, and request authorization to obtain updated treatment records from SportsMed, or any other facility where he receives treatment for his left knee, back, and neck.  After obtaining the appropriate authorization, request records from any facility so identified and request all records related to the Veteran.  

The AOJ must make two attempts to obtain these records unless the first attempt demonstrates that further attempts would be futile.  If no records are obtained, the AOJ must comply with the applicable notice regulation.  

4.  Thereafter, schedule a VA examination with an appropriate VA clinician.  After reviewing the claims file, the clinician is to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's tachycardia induced cardiomyopathy was caused by or incurred in service.  Even if the examiner determines that the Veteran does not suffer from cardiomyopathy at the time of the examination, he or she must provide the requested opinion as to the cardiomyopathy diagnosed in a March 2012 private treatment note.

The examiner is also requested to determine whether tachycardia induced cardiomyopathy is a cardiovascular-renal disease.  The examiner is also asked to provide an opinion, based on the record, of whether the record reflects that the Veteran's cardiomyopathy manifested to the equivalent of a workload of greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or whether it required continuous medication, within the year after service, to include the March 2012 treatment note. 

Any opinion offered must be supported by a complete rationale.  

5.  After completing instructions 2-3, schedule the Veteran for a VA examination to ascertain the nature and severity of his service-connected degenerative joint disease of the left knee, degenerative disc disease of the lumbar spine, and cervical strain.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail.  

(a) Pursuant to Correia v. McDonald, ___Vet. App. ___, No. 13-3238, 2016 WL 3591858 (July 5, 2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  If the back and neck cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done.  

(b) The VA examiner's opinion should address whether the Veteran's functional ability is limited during flare-ups or when the left knee, lumbar spine, or cervical spine are used repeatedly over a  period of time.  The examiner should provide the degree of any additional range of motion loss due to pain on use or during flare-ups.  If the examiner is unable to do so without resorting to speculation, he or she must explain why the information needed could not be feasibly provided, such as whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training). 

6.  After completing instructions 2-3, schedule the Veteran for a VA examination as to irritable bowel syndrome, to include as due to undiagnosed illness.  After reviewing the claims file, the examiner is asked to indicate whether the Veteran has irritable bowel syndrome, and if not, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a gastrointestinal disorder or gastrointestinal signs or symptoms that are etiologically related to his service, to include his service in the Southwest Asia theater of operations during the Persian Gulf War.  

7.  After completing all of the above development, readjudicate the Veteran's claims.  If any benefit sought remains denied, issue a supplemental statement of the case, and return the appeal to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


